REVISED SCHEDULE I To the DISTRIBUTION AGREEMENT dated August 28, 2007, by and among Allianz Variable Insurance Products Trust and Allianz Variable Insurance Products Fund of Funds Trust, and Allianz Life Financial Services, LLC Allianz Variable Insurance Products Trust AZL Allianz AGIC Opportunity Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Enhanced Bond Index Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund AZL Van Kampen Equity and Income Fund AZL Van Kampen Growth and Income Fund Allianz Variable Insurance Products Fund of Funds Trust AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Fusion Growth Fund AZL Fusion Edge Fund AZL Balanced Index Strategy Fund AZL Growth Index Strategy Fund Acknowledged: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Brian Muench Name: Brian Muench Title: Vice President ALLIANZ VARIABLE INSURANCE PRODUCTS FUND OF FUNDS TRUST By:/s/ Brian Muench Name: Brian Muench Title: Vice President ALLIANZ LIFE FINANCIAL SERVICES, LLC By:/s/ Robert DeChellis Name: Robert DeChellis Title:Chief Executive Officer & President 10 Updated:11/3/2010
